                       Case 6:19-cr-06195-CJS Document 1 Filed 07/17/19 Page 1 of 7

AO 91 (Rev. 02/09) Criminal Complaint


                                   United States District Court
                                                              for the
                                               Western District of New York



                      United States of America

                                                                               19-MJ
                                        V.



                         WILLIAM SMITH,

                                 Defendant




                                                  CRIMmAL COMPLAINT




           I, the complainant in this case, statethat the following is true to the best of my knowledge and belief.

           On or about June 15, 2019, in the county of        Monroe . in the Westem District of New York, the defendant
violated       18   U.S.C. § 922(g) , offenses described as follows;


the defendant possessed firearms while being a convicted felon.




           This criminal complaint is based on these facts:

           SEE ATTACHED AFFIDAVIT


           •   Continued on the attached sheet.




                                                                                        CompJJainant's signature


                                                              JOSfePH BRIGAF|f1, Task/force Officer
                                                              Bure^ of Alcohpr. Tobacco. Firearms and Explosives
                                                                                       Printed name and title


Sworn to before me and signed in my presence.

Date: Julv |T ,2019                                           ^CiA a/\
                                                                                            Judge's signature


City and State: Rochester. New York                             Hon. Marian W. Pavson. U.S. Magistrate Judge
                                                                                          Printed name and title
      Case 6:19-cr-06195-CJS Document 1 Filed 07/17/19 Page 2 of 7




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA



                                                                 19-MJ-
WILLIAM SMITH,

                            Defendant



STATE OF NEW YORK )
COUNTY OF MONROE ) SS:
CITY OF ROCHESTER )


            AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Joseph Briganti, being duly sworn, depose and say:

       1.     Your affiant is a Police Investigator with the Rochester Police

Department and currently assigned as a Task force officer (TEO) with the United

States Department of Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives

(ATE), assigned to the New York Field Division, Rochester Field Office. As such, I

am an "investigative or law enforcement officer" of the United States within the

meaning of Section 2510(7) of Title 18, United States Code, that is an officer of the

United States who is empowered to conduct investigations of, and to make arrests for,

offenses enumerated in Title 21, United States Code, Section 801, et seq. and Title 18,

United States Code, Section 2516(1).

       2.     I have been employed as a Police Investigator since 2011. Prior to being

employed as a Police Investigator, I was employed as a Police Officer beginning in

1995 for both the City of Rochester, New York Pohce Department (RPD) and the


                                           1
      Case 6:19-cr-06195-CJS Document 1 Filed 07/17/19 Page 3 of 7




Niagara Falls, New York Police.         My duties as a Police Investigator include

investigating violations of state and federal firearms laws such as individuals engaged

in illegal firearm trafficking, unlawful possession offirearms, the possession offirearms

during the commission of drug trafficking crimes, and other crimes of violence.

       3.     Additionally, I have been assigned to the United States Department of

Justice, Bureau ofAlcohol, Tobacco, Firearms and Explosives (ATF), as a designated

Task Force Officer. During my tenure with RPD and ATF, I have participated in

numerous investigations involving armed individuals who were in violation of federal

narcotics laws, including Title 21, United States Code, Section 846, and federal

firearms laws including Title 18, United States Code, Sections 922 and 924.



                            PURPOSE OF AFFIDAVIT


       4.     This affidavit is submitted in support of a criminal complaint charging

WILLIAM SMITH with a violation ofTitle 18, United States Code, Section 922 (g)(1)

(possession of a firearm by a convicted felon).

       5.     As more fuUy described below, the facts in this affidavit are based on a

combination ofmy personal participation in this investigation, review ofpohce reports

filed in connection with this investigation, and conversations with other law

enforcement officers involved in this investigation.      Since this affidavit is being

submitted for a limited purpose, I have not included each and every fact that I know

concerning this investigation. Rather, I have set forth only tiiose facts that relate to

the issue of whetiier probable cause exists to beheve that WILLIAM SMITH

(hereinafter "SMITH") committed the above-mentioned offense.
      Case 6:19-cr-06195-CJS Document 1 Filed 07/17/19 Page 4 of 7




                                PROBABLE CAUSE


       6.     On June 15, 2019 at approximately 8:00 p.m., RPD officers responded

to the intersection of Midland Avenue and Grafton Street, in the City of Rochester,

for a report of multiple gunshots. Upon arrival, oflBcers noticed several holes that

appeared the be gunshot strikes in the exterior of 72 Midland Avenue, which is located

at the intersection. Officers observed the rear door of 72 Midland Avenue was ajar

and unlocked, and they entered the residence to attempt to determine if anyone was

injured inside. Once inside the location, RPD Sergeant Justin Collins observed blood

inside the residence.    As ofl&cers continued their protective search through the

residence, they encountered a strong smell of apparent gunpowder throughout the

location along with several spent shell casings. Officers did not locate any individuals

inside 72 Midland Avenue. Officers then located several spent shell casings in the

driveway and around the exterior of 72 Midland Avenue.

       7.     At approximately 8:11 p.m., RPD officers were dispatched to Rochester

General Hospital for a report of a male gunshot victim that was dropped off at the

hospital in a 2019 Kia Optima, color gray. Officers identified the shooting victim, a

Wilfiam Smith D.O.B. 04/30/1982. Investigators spoke to Valerie Smith-WiUiams,

SMITH'S wife, who stated SMITH lives at 72 Midland Avenue, and that he was

staying there because they were having marital problems. She stated they used to run

a day care out of the home but had recently stopped doing that. Additionally, New

York State Parole records indicate that SMITH was staying at 72 Midland Avenue.

       8.     RPD Investigators reviewed the surveillance footage from a house next

to 72 Midland Avenue that captured some of the incident. The footage showed ffiree
      Case 6:19-cr-06195-CJS Document 1 Filed 07/17/19 Page 5 of 7




males walk into the rear door of 72 Midland Avenue. It should be noted that none of

the males in the surveillance footage were seen carrying long guns as they approached

the house. Approximately one minute later, one of the males exits the rear door and

runs down the driveway, carrying a handgun in his hand as he runs from the location.

Investigators then observe two different males exit 72 Midland Avenue and enter a

silver/gray Kia parked in the driveway of the residence. One of the males is observed

carrying a handgun in his hand as he enters the silver/gray Kia and the other male is

identified as the victim, Wilham Smith.

       9.     RPD Officers maintained constant presence at 72 Midland Avenue in

order to ensure no persons entered the location while RPD Investigator Mark Rohr

prepared a search warrant for 72 Midland Avenue Rochester New York. The search

warrant was reviewed and signed by the Honorable Judge Douglas Randall, Monroe

County Court Judge. RPD Investigator Rohr, along with other members ofthe RPD,

searched 72 Midland Avenue. Officers located three firearms in the basement of the

house. Two of the firearms were located next to the air handler, resting agaiust a

child's stroller and partially covered by a blanket: one Savage Arms Corp., Rifle, serial

number F080817, with an attached scope; and one Traditions Inc. US, serial number

14-13-028044-14, rifle. The third firearm - a Winchester US/JA, Model 37 - was

found in the basement underneath storage shelves placed south of the stairwell.

Officers determined that the Traditions Inc. US, serial number 14-13-028044-14, rifle

was reported stolen on May 13,2019 from a residence in North Rose New York. Also

in the basement, officers found documents addressed to WILLIAM SMITH along

with several rounds of ammunition.
      Case 6:19-cr-06195-CJS Document 1 Filed 07/17/19 Page 6 of 7




                     SMITHES PRIOR FELONY CONVICTIONS


       10.      In connection with this investigation, your affiant has reviewed

SMITH'S criminal history, which reflects that SMITH is a convicted felon, with the

following felony convictions:

       a. On or about September 7, 2007, SMITH was convicted upon plea of guilty

             in Monroe County Court of Criminal Possession of a Controlled Substance

             in the Fifth Degree, a class D Felony, and sentenced to one year in the New

             York State Department of Corrections.

       b. On March 17,2011, SMITH was convicted upon a plea ofguilty in Monroe

             County Court of Criminal Possession of a Controlled Substance in the

             Third Degree, a class B Felony, and Criminal Possession of a Weapon in

             the Second Degree, a class C Felony, and sentenced to seven years in the

             New York State Department of Corrections and five years post release

             supervision. He is currently on parole for this offense.



                                 INTERSTATE NEXUS


       11.      In connection with this investigation, ATF Special Agent Ryan

Szwejbka, an expert who has testified in federal court regarding the origin of

manufacture for firearms and ammunition, was provided a description ofthe firearms.

Based on that description, he determined that the Traditions Inc. US rifle, the

Winchester US/JA, Model 37, and the Savage Arms Corp., Rifle were not

manufactured in the State ofNew York. Therefore, they affected interstate commerce.
       Case 6:19-cr-06195-CJS Document 1 Filed 07/17/19 Page 7 of 7




                                     CONCLUSION


           12.   Based on the above information, your affiant submits that probable

cause exists to believe that SMITH violated Title 18, United States Code, Section 922

(g)(1) (possession of a firearm by a convicted felon).




                                            INWST^ATOR JOSEPH BRIGANTI
                                            Bmeau oHMcobol, Tobacco, Firearms and
                                            Explosives/Rochester Police Department


Subscribed and sworn to before me
this t"?     day of July 2019.




HONORABLE MARIAN W. PAYSON
United States Magistrate Judge
